Name: Commission Regulation (EEC) No 570/85 of 5 March 1985 fixing the export refunds on baled tobacco from the 1984 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/ 14 Official Journal of the European Communities 6 . 3 . 85 COMMISSION REGULATION (EEC) No 570/85 of 5 March 1985 fixing the export refunds on baled tobacco from the 1984 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas , under Article 9 of Regulation (EEC) No 727/70, the difference between world prices and Community prices for the products referred to in Article 1 of the said Regulation may be covered by an export refund ; Whereas, under Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and fixing the amount of such refunds (3), the granting of refunds must be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors referred to in Article 2(1 ) of Regulation (EEC) No 326/71 ; Whereas for some varieties the outlets are very limited or involve high transport costs ; whereas, moreover, some third countries exporting tobacco charge prices which have a marked effect on the competitive posi ­ tion of Community tobacco ; whereas this situation constitutes an exceptional case as referred to in the second subparagraph of Article 9(1 ) of Regulation (EEC) No 727/70 and as defined in Article 4 of Regu ­ lation (EEC) No 326/71 , and therefore justifies the refund being fixed outside the limits specified in the said Article for the varieties concerned ; Whereas, to apply the rules and criteria referred to above in the present situation on the market in tobacco, and in particular in the light of Community and world prices, a refund should be fixed for the products listed in the Annex, at the levels and for the countries specified therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1984 harvest on which the export refund referred to in Article 9 of Regulation (EEC) No 727/70 is to be granted, the amount of the refund and the countries of destination shall be as specified in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970 , p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 27 . 3) OJ No L 39 , 17 . 2 . 1971 , p. 1 . 6 . 3 . 85 Official Journal of the European Communities No L 65/ 15 ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination 1 2 4 Badischer Geudertheimer Badischer Burley E (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre 0,34 0,34 0,34 0,34 to all third countries 7 8 9 10 Bright Burley I Maryland Kentucky 0,30 0,30 0,30 0,44 to all third countries with the excep ­ tion of the USA and Canada 11 13 14 15 (a) Forchheimer Havanna II c) Xanti-YakÃ (a) Perustitza (b) Samsun Erzegovina 0,34 0,44 0,44 0,30 0,44 to all third countries to all third countries with the excep ­ tion of Turkey and Yugoslavia 16 (a) Round Tip (b) Scafati (c) Sumatra I 0,72 to all third countries with the excep ­tion of the USA and Canada 17 18 19 20 21 22 23 24 Basmas Katerini and similar varieties Kaba Koulak classic (a) Kaba Koulak non classic (b) Elassona, Myrodata Smyrne, Trapezous, and Phi 1 Myrodata Agrinion Zichnomyrodata Tsebelia Mavra &lt; 0,34 0,34 0,34 0,44 0,44 0,44 0,34 0,44 0,44 to all third countries with the , excep ­ tion of Turkey and Yugoslavia 25 26 Burley GR Virginia GR 0,30 0,30 ' to all third countries with the excep ­ tion of the&gt; USA and Canada